195 Ga. App. 520 (1990)
394 S.E.2d 143
IN THE INTEREST OF J. B. et al., children.
A90A0306.
Court of Appeals of Georgia.
Decided May 4, 1990.
*521 Watson & Watson, Herman A. Watson III, Bruce S. Harvey, for appellants.
Michael E. Neidenbach, Solicitor, for appellee.
McMURRAY, Presiding Judge.
Appellants, two juveniles, appealed following an adjudication that they are delinquent and in need of treatment and rehabilitation. In their sole enumeration of error, appellants contend the juvenile court exceeded its authority in ordering appellants to have their hair cut. Held:
We cannot review appellants' enumeration of error inasmuch as we find no written order in the record requiring the cutting of appellants' hair and we have been informed by the clerk of the juvenile court that the court's order was never reduced to a written order. Georgia Television v. Castellani, 257 Ga. 549 (361 SE2d 381). It follows that this case must be "dismissed without prejudice to the appellants' right to request the [juvenile] court to enter an appealable judgment, and without prejudice to the appellants' right to file an appeal upon entry of the judgment." Georgia Television v. Castellani, 257 Ga. 549, supra.
Appeal dismissed. Carley, C. J., and Sognier, J., concur.